Murphy, P. J., Carro, Lynch and Alexander, JJ., concur.
Orders, Supreme Court, New York County, entered on April 13,1983 and February 27,1984, respectively, unanimously modified, on the law, and in the exercise of discretion, to the extent that defendant’s motion for a protective order is granted, and plaintiff’s notice of deposition and demand for production of documents is vacated, except insofar as relates to the jurisdictional issues, and the denial of the motion to dismiss is without prejudice to renewal after reasonable opportunity for disclosure limited to jurisdictional issues; and the appeal from so much of the order entered on April 13, 1983 as denied defendant’s motion to dismiss, is unanimously dismissed as having *162been superseded by the appeal from the order entered on February 27, 1984; and the orders are otherwise affirmed, all without costs and without disbursements.